DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/04/2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument stating that “the support structure with which the laser cutting head is associate in Liu and the conveyor belt of Liu are mechanically separate and independent” is incorrect (Pages 1-2), by the applicant own definition of the term “mechanically separate and independent” as disclosed in Paragraph 34 of the applicant’s specification (and acknowledged by the examiner in the previous action) the cutting head and conveyor belt of Liu under the broadest reasonable interpretation would be considered mechanically separate and independent. The applicant defines a support structure as “mechanically separate and independent” from a first structure in Paragraph 34 of the specification when a support structure performs its function without requiring the contribution of the first structure as they are disconnected from each other. The definition of connected is “united, joined, or linked”. Simply having a housing stacked on top of a conveyor under the broadest reasonable interpretation would not be considered the two structures being “connected” to each other. Further, since the housing can be “placed onto any desktop, table, or other work surface”, the housing clearly does not require the conveyor belt to perform its function. Conveyor belts also do not rely upon a laser cutting head support structure to function its typical function of delivery. While the applicant cites certain advantages to their invention’s method of having “mechanically separate and independent” structures, said advantages are neither cited in the claims nor required in the applicant’s definition of the term.
In response to applicant's argument that “even if one were to add doors similar to those taught by Mabee, Applicant respectfully submits that the result would not be the apparatus recited in claim 1” (Pages 2-3) and “though the Office Action proposes that it would have been obvious to add movable doors similar to those taught by Mabee to the housing of Liu, Applicant respectfully submits that is inconsistent with the position taken by the Office Action that the laser processing system of Liu be substituted for the first support structure of Mabee”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Interpretation 
The term “mechanically separate and independent” is interpreted according to the definition as taught by paragraph 34 of the applicant’s disclosure, namely that “this support structure 15performs its support function without requiring the contribution of the first structure, as they are disconnected from each other.” According to this definition, as long as a structure is capable of performing its function while not being connected with another structure, it is considered mechanically separate and independent from the other structure.
Claim 1 recites the limitation "laser or plasma cutting". The term "or" is interpreted as being satisfied by either of the given options, namely a laser cutting or a plasma cutting. A piece of prior art which reads on one of the two options sufficiently satisfies the entire portion of the claim.
Claim 4 recites the limitation "said second support structure or with said protection cabin". The term "or" is interpreted as being satisfied by either of the given options, namely a second support structure or a protection cabin. A piece of prior art which reads on one of the two options sufficiently satisfies the entire portion of the claim.
Claim 9 recites the limitation "constrained to said first support structure, to said second support structure, or to both support structures". The term "or" is interpreted as being satisfied by any of the given options, namely the first support structure, the second support structure, or both support structures. A piece of prior art which reads on one of the three options sufficiently satisfies the entire portion of the claim.
Claim 9 also recites the limitation "one or both support structures". The term "or" is interpreted as being satisfied by any of the given options, namely one support structure or both support structures. A piece of prior art which reads on one of the two options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mabee (US 20150273641 A1), in view of LIU (US 20170057008 A1) and Applicant Admitted Prior Art (Figure 1 of drawings and Paragraphs 4-9 of disclosure).
	Regarding claim 1, Mabee teaches an apparatus for laser or plasma cutting (laser cutting) of pieces from a laminar material (Figure 1), comprising:
	Laser processing unit 10 is capable of cutting a laminar material. Please see claim interpretation for the term “or” above.
	a cutting station (laser processing unit 10), which comprises a first support structure (laser robot 24) and at least one laser or plasma cutting head (Paragraph 49; laser cutting head of laser robot 24) which is associated with said first support structure (laser robot 24) and which is movable relative to said first support structure within an operating area (Paragraph 9; operable to perform a laser operation on the workpiece within laser workstation 14),
	A laser robot inherently moves its laser head relatively to another part of its structure.
	said cutting station further 10comprising a protection cabin (enclosure 52) which encloses said operating area (Paragraph 39; enclosure 52 surrounds laser workstation 14);
	a positioning element (flexible endless loops) configured to position at least a portion of said laminar material in said operating area (Paragraph 37; laser workstation 14) on a cutting plane (Paragraph 9),
	An example of flexible endless loop contains belt members 32 and 34 (Paragraph 30), the upper belt portions of which are used to transport workpieces (Paragraph 34). Extending between belt member 32 and 34 are crossmembers 46 which can have workpiece supports 48 (Paragraph 35). The workpiece supports 48 position the material to be cut in the operating area laser workstation 14 (Paragraph 37).
	and a first closing device (Paragraph 45; seal projection 68 for forming laser light-tight seals with door 58) configured to close a first opening made in said protection cabin for the entrance of the laminar material into the operating area (Paragraph 40; door 58 together with seal 68 seal openings in wall section 54 during laser processing) and a second 20closing device (Paragraph 45; seal projection 70 for forming laser light-tight seals with door 60) configured to close a second opening made in said protection cabin for the exit of the laminar material from the operating area (Paragraph 40; door 60 together with seal 70 seal openings in wall section 54 during laser processing).
Both seals are used to close both openings at different times of the operation of the laser processing unit. One of the openings is used to move material into the laser workstation 14 and the other opening is used to move material out of the laser workstation 14 (Paragraph 37).
and w23herein said first and said second closing devices are also associated with the conveyor belt (Paragraph 45; seal projections 68 and 70 are a part of belt members 32 and 34).
Mabee fails to teach an apparatus for laser or plasma cutting of pieces from a laminar material, wherein:
said 15positioning element comprises a spiked bed conveyor belt;
said conveyor belt is associated with a second support structure mechanically separate and 25independent of said first support structure;
and w23herein said first and said second closing devices are also associated with a support structure mechanically separate and independent of said first support structure
Applicant Admitted Prior Art teaches a device for laser or plasma cutting of laminar material (Figure 1), wherein:
the type of conveyor belt used to transport laminar material is a spike bed conveyor belt (Paragraph 4)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Mabee to incorporate the teachings of the Applicant Admitted Prior Art and use a spike bed conveyor belt. This would be done as a spike bed conveyor belt prevents laminar material from being burned in the areas of contact between the material and the material support (Paragraph 4).
In Mabee as modified, the seals projections 68 and 70 taught by Mabee would be included in the spiked bed conveyor belt as to form laser tight seals (Mabee Paragraph 48) during operation.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Mabee to incorporate the teachings of the Applicant Admitted Prior Art
Mabee as modified with the application fails to teach an apparatus for laser or plasma cutting of pieces from a laminar material, wherein:
said conveyor belt is associated with a second support structure mechanically separate and 25independent of said first support structure;
and w23herein said first and said second closing devices are also associated with a support structure mechanically separate and independent of said first support structure
Liu teaches a laser material processing system, wherein:
said conveyor belt is associated with a second support structure mechanically separate and 25independent of said first support structure;
Paragraph 17 teaches a removable bottom panel, which when removed, can allow the laser processing system to be stacked on top of an automatic conveyor system. Because the laser processing system is not required to be connected to the conveyor system to function, the structure is mechanically separate and independent from the conveyor. The conveyor system would also be capable of functioning without the laser processing system.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Mabee to incorporate the teachings of Liu and substitute the first support structure (laser robot) taught by Mabee with the laser processing system taught by Liu. Both systems are capable of cutting materials (Liu Paragraph 3 and Mabee Paragraph 23), has a laser head which is movable relatively to the rest of the structure (Liu xy laser beam steering system), and would have predicable results when substituted. One of ordinary skill in the art would also have been capable of making such a modification. Movable doors similar to those taught by Mabee would be added to the housing of 100 to form laser-tight seals with the seals on the conveyor belt system.
	In this embodiment, the second support structure would be the spiked bed conveyor system. The conveyor would contain the seal projections 68 and 70 for the purpose of attaching to movable doors in the housing 100 as to form laser light-tight seals. Since the conveyor is mechanically separate and independent of the first support structure, the first and second closing devices (seal projections) are also independent of the first support structure.

	Regarding claim 2, Mabee as modified teaches the apparatus according the claim 1, wherein:
	said first and said second closing devices (seal projections 68 and 70) are associated with said second support structure (spiked bed conveyor system).
	Seal projections 68 and 70 are part of the conveyor belt.

	Regarding claim 3, Mabee as modified teaches the apparatus according the claim 1.
	Liu further teaches:
	said 10protection cabin (housing 100) is mechanically integrated into said first support structure (laser processing system) and wherein said first and said second closing devices are mechanically separate from said protection cabin (housing 100).
	In one embodiment, the housing 100 of Liu can be interpreted as the protection cabin which substitutes the enclosure that was taught by Mabee. The enclosure would contain openings with movable doors capable of forming laser light-tight seals like what was taught by Mabee (Paragraph 45). As can be seen in Figure 3, the laser tube 910 is clearly attached to the housing 100, meaning that the two are connected. This means the laser apparatus, including the mirror subassembly 700 and focusing lens subassembly (which are configured to receive and focus laser beam 25 Paragraph 121), and the housing 100 are mechanically integrated with one another.
	
	Regarding claim 5, Mabee as modified teaches the apparatus according the claim 1.
	Liu further teaches:
	said second support structure and the associated conveyor belt are fully extractable from said cutting station.
	Paragraph 17 teaches that the laser processing system is to be stacked on top of an automatic conveyor system. This means that the second support structure can be removed from the cutting station and is thus extractable.
	
	Regarding claim 6, Mabee as modified teaches the apparatus according the claim 5, wherein:
	the first and second closing devices (seal projections 68 and 70) are extractable with said second support structure and the associated conveyor belt.
	Seal projections 68 and 70 are part of the conveyor belt and thus the second support structure. Since the second support structure is extractable, the closing devices are extractable as well.

	Regarding claim 7, Mabee as modified teaches the apparatus according the claim 5.
	Liu further teaches:
	said cutting station is provided with an external access opening (bottom panel 140) to the operating area through which said second support structure and the associated conveyor belt may be inserted and extracted from the cutting station.
	Paragraph 17 teaches a removable bottom panel, which when removed, can allow the laser processing system to be stacked on top of an automatic conveyor system. This removable bottom panel is the external access opening through which the second support structure and associated conveyor belt may be inserted and extracted from the laser cutting station.

	Regarding claim 8, Mabee as modified teaches the apparatus according the claim 1, wherein:
	said first support structure (laser processing system taught by Liu) and said second support structure (spiked bed conveyor) may be mechanically constrained to each other in a reversible manner by a mechanical connection (seal projections 68 and 70) configured 15to retain the two support structures in predefined relative positions during a transport phase of said apparatus from one site to another.
	As explained in claim 1, the seal projections 68 and 70 on the spiked bed conveyor would attach to the bottom edge of the housing 100 for the purpose of forming laser light-tight seals (Mabee Paragraph 44). These seals are capable of being released when the moveable doors of the housing 100 retract.
	The modified apparatus would be capable of being transported from one site to another while connected. The relative positions of the structures would be maintained due to the seal.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mabee (US 20150273641 A1), in view of LIU (US 20170057008 A1) and Applicant Admitted Prior Art (Figure 1 of drawings and Paragraphs 4-9 of disclosure) and in further view of Pieger (US 20080173830 A1).
	Regarding claim 4, Mabee as modified teaches the apparatus according the claim 1, wherein:
	said first and said second closing devices (seal projections 68 and 70) are associated with said second support structure or with 20said protection cabin (second support structure).
	Seal projections 68 and 70 are part of the conveyor belt, which is part of the second support structure. Please see claim interpretation for the term “or” above.
	Mabee fails to teach an apparatus, wherein:
	said protection cabin is mechanically separate and independent of said first support structure,
	Pieger teaches a workroom partition which separate a workroom containing a laser processing device from the workroom surroundings, wherein:
	said protection cabin (workroom partition 7) is mechanically separate and independent of said first support structure (Figure 1A, laser processing device 3),
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Mabee to incorporate the teachings of Pieger and replaced the safety fencing 80 taught by Pieger with that of workroom partition. This would be done to prevent harmful laser radiation produced by a laser processing device within a workroom from escaping even under irregular operating states of the laser processing device (Paragraph 3), such as when the doors of the housing are open.
	The entire area would be required to be enclosed (similarly to enclosure 52 as taught by Figure 1 of Mabee) to function optimally (Pieger Figure 1A), unlike the safety fencing taught by Mabee. Thus, two doors would be created in the enclosure with seals for the conveyor similarly to the enclosure 52 of Mabee to create a laser tight seal while allowing the conveyor system to transport objects from outside the workroom partition 7. Having someone walk into the partition to modify or add components to the conveyor would decrease the time the apparatus is working, which would increase the lost laser operation time. Mabee teaches that reducing said lost laser operation time is desirable (Paragraph 7).

	Regarding claim 9, Mabee as modified teaches the apparatus according the claim 8, wherein:
	said protection cabin (housing 100 taught by Liu) may be mechanically and reversibly constrained to said first support structure, to said second support structure, or to both 25support structures (second support structure namely the conveyor belt) by said mechanical connection (seal projections 68 and 70),
	said mechanical connection being further configured to retain the protection cabin in a predefined relative position with respect to one or both support structures during a transport phase of said apparatus from one site 5to another.
The apparatus would be capable of being transported from one site to another while connected and the relative positions of the structures would be maintained due to the seals.
Mabee fails to teach:
	said 20protection cabin is mechanically separate and independent of said first support structure,
	Pieger teaches a workroom partition which separate a workroom containing a laser processing device from the workroom surroundings, wherein:
	said protection cabin (workroom partition 7) is mechanically separate and independent of said first support structure (Figure 1A, laser processing unit 3),
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Mabee to incorporate the teachings of Pieger and replaced the safety fencing 80 taught by Pieger with that of workroom partition. This would be done to prevent harmful laser radiation produced by a laser processing device within a workroom from escaping even under irregular operating states of the laser processing device (Paragraph 3), such as when the doors of the housing are open.
	The entire area would be required to be enclosed (similarly to enclosure 52 as taught by Figure 1 of Mabee) to function optimally (Pieger Figure 1A), unlike the safety fencing taught by Mabee. Thus, two doors would be created in the enclosure with seals for the conveyor similarly to the enclosure 52 of Mabee to create a laser tight seal while allowing the conveyor system to transport objects from outside the workroom partition 7. Having someone walk into the partition to modify or add components to the conveyor would decrease the time the apparatus is working, which would increase the lost laser operation time. Mabee teaches that reducing said lost laser operation time is desirable (Paragraph 7).
	
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mabee (US 20150273641 A1), in view of LIU (US 20170057008 A1) and Applicant Admitted Prior Art (Figure 1 of drawings and Paragraphs 4-9 of disclosure) and in further view of Holmquist (US 20100043514 A1).
Regarding claim 10, Mabee as modified teaches the apparatus according the claim 1, further comprising:
	means for extracting the laminar material from the operating area downstream of the second opening (Paragraph 30; flexible endless loop).
	Paragraph 37 explains that the same conveyor system which moves the material to be cut into the laser workstation 14 also moves it out of the workstation after complete. 
	Mabee fails to teach an apparatus, further comprising:
	means for guiding and straightening the laminar 10material on the cutting plane upstream of the first opening
	Holmquist teaches a material handling system for feeding material to a laser cutting system, further comprising:
	means for guiding and straightening the laminar 10material (straightening machine 16) on the cutting plane upstream of the laser cutting area (Figure 1; material flows from the right in the coils to the straightening machine 16 to the laser cutting platform 44). 
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Mabee with Holmquist and added the straightening machine to the beginning of the conveyor system. Paragraph 30 and 31 of the applicant’s disclosure teaches that means for guiding and straightening the laminar material is known in the art. Thus, one of ordinary skill in the art would be capable of adding said straightening means with predicable results.
	In such a modification, the straightening machine would be added to the conveyor belt (second support structure) similarly as shown in Figure 1 of Holmquist. This would be done to allow the material straightened and cut by the machine to immediately move along the conveyor to the laser processing area.
	Mabee teaches openings where the workpieces are transferred into and out of the laser workstation (Paragraph 40). In Mabee modified with Holmquist, the workpieces would be moved through the opening to the laser workstation 14 after it has been straightened by the straightening machine, as the straightening occurs before the cutting occurs.

Regarding claim 11, Mabee as modified teaches the apparatus according the claim 10, wherein:
said means for extracting is associated with a support structure mechanically separate and independent of said first support structure.
The conveyor system is part of the second support structure and is independent from the first support structure.
Holmquist further teaches:
said means for guiding and straightening (straightening machine 16) is associated with a support structure mechanically separate and independent of said first support structure.
As explained in claim 10, the straightening machine would be placed at the beginning of the conveyor and would be a part of the second support structure. The second support structure is independent of the first support structure.

Regarding claim 12, Mabee as modified teaches the apparatus according the claim 10, wherein:
said means for extracting is associated with said second support structure.
The conveyor system is part of the second support structure
Holmquist further teaches:
said means for guiding and straightening is associated with said second support structure.
As explained in claim 10, the straightening machine would be placed at the beginning of the conveyor and would be a part of the second support structure.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763